109 P.3d 82 (2005)
210 Ariz. 187
Alexa J. MORGAN; Nancy B. Brohner, Plaintiffs-Appellants, Cross-Appellees,
v.
CARILLON INVESTMENTS, INC.; Michael Simpson and his wife Jane Doe Simpson, Defendants-Appellees, Cross-Appellants.
No. CV-04-0222-PR.
Supreme Court of Arizona, En Banc.
April 1, 2005.
Renaud Cook Drury Mesaros, PA by Michael Salcido, Phoenix, Attorneys for Plaintiffs-Appellants, Cross-Appellees.
Holloway Odegard Forrest Kelly & Kasparek, P.C. by Peter C. Kelly, II and Matthew M. Nicely, Phoenix, Attorneys for Defendants-Appellees, Cross-Appellants.

OPINION
PER CURIAM.
¶ 1 This court granted review to determine whether the court of appeals erred in not affirming the trial court's dismissal of Alexa J. Morgan's application to set aside an arbitration award, which she filed fourteen months after the entry of the arbitration award, as untimely. We conclude that there was no error.
¶ 2 The relevant facts of this case are set forth in the court of appeals opinion, and we adopt them here by reference. See Morgan v. Carillon Invs., Inc., 207 Ariz. 547, 548, ¶¶ 1-5, 88 P.3d 1159, 1160 (App.2004).
¶ 3 In its petition for review, Carillon Investments, Inc., claims that Arizona Revised Statutes ("A.R.S.") § 12-1513 (2003) establishes the appropriate deadline for filing a motion to set aside an arbitration award. It further argues that Hatch v. Double Circle Ranch, 22 Ariz.App. 124, 524 P.2d 958 (1974), which imposed A.R.S. § 12-1513's ninety-day limitation on a motion to vacate an arbitration award filed pursuant to A.R.S. § 12-1512, is dispositive in this case. The court of appeals, however, disagreed with the Hatch opinion and concluded that neither A.R.S. § 12-1513 nor A.R.S. § 12-1512 (2003) provided a statute of limitations for filing a motion to set aside an arbitration award. Morgan, 207 Ariz. at 552, ¶ 23, 88 P.3d at 1164. Thus a conflict now exists between extant opinions of the court of appeals. We therefore issue this opinion to clarify this important area of the law.
¶ 4 We conclude that the court of appeals opinion in this case is the better reasoned opinion and adopt its reasoning as our own. A party seeking to set aside an arbitration award may file its motion pursuant to A.R.S. § 12-1512, which does not impose a statute of limitations. A prevailing party has the ability to preclude the spectre of an unlimited limitations period for filing a motion to vacate *83 an arbitration award by filing a motion to confirm the award pursuant to A.R.S. § 12-1511 (2003), thereby triggering the twenty-day limitation in which to file an opposition. In light of this ruling, Morgan's motion was timely. We therefore affirm the opinion of the court of appeals and remand this case so that the trial court may properly consider Morgan's motion.